                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 1 of 6



                                          1   Patty A. Ferguson-Bohnee (SBN 020996)
                                              Patty.Ferguson@SacksTierney.com
                                          2   Judith M. Dworkin (SBN 010849)
                                              Judith.Dworkin@SacksTierney.com
                                          3   Joe W. Keene (SBN 032623)
                                              Joe.Keene@sackstierney.com
                                          4   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          5   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          6
                                              Ethel B. Branch (No. 026717)
                                          7   ebranch@nndoj.org
                                              Paul Spruhan (No. 02513)
                                          8   pspruhan@nndoj.org
                                              Navajo Nation Dept. of Justice
                                          9   P.O. Drawer 2010
                                              Window Rock, Arizona 86515
                                         10   Telephone: (928) 871-6210
                                              Facsimile: (928) 871-6177
                                         11   Attorneys for Plaintiffs
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                 IN THE UNITED STATES DISTRICT COURT
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                                                       FOR THE DISTRICT OF ARIZONA
             FOURTH FLOOR




                                         14
SACKS TIERNEY




                                            The Navajo Nation, a federally recognized         No.
                                         15 Indian Tribe; Joyce Nez, an individual;
                                            Denise Johnson, an individual; Ashley Atene,
                                         16 Sr., an individual; Irene Roy, an individual;     EMERGENCY MOTION FOR
                                            Bonnie Tsosie, an individual; and Dale            TEMPORARY RESTRAINING
                                         17 Smith, an individual,                             ORDER AND MOTION TO SET
                                                                                              HEARING ON PRELIMINARY
                                         18                       Plaintiffs,                 INJUNCTION
                                         19           v.
                                         20 Michele Reagan, in her official capacity as
                                            Secretary of State for the State of Arizona;
                                         21 Edison J. Wauneka, in his official capacity as
                                            Apache County Recorder; Angela Romero in
                                         22 her official capacity as Apache County
                                            Elections Director; Doris Clark in her official
                                         23 capacity as Navajo County Recorder, Rayleen
                                            Richards, in her official capacity as Navajo
                                         24 County Elections Director; Mark Mayrand in
                                            his official capacity as Coconino County
                                         25 Elections Director; and Patty Hansen, in her
                                            official capacity as Coconino County
                                         26 Recorder,
                                                                  Defendants.
                                         27
                                         28

                                              2268952.v1
                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 2 of 6



                                          1           Plaintiffs Navajo Nation and Joyce Nez and Ashley Atene, Sr., by and through
                                          2   undersigned counsel, respectfully move this Court for emergency relief under Federal
                                          3   Rules of Civil Procedure 65(a) and 65(b) in order to secure the rights and privileges of
                                          4   Navajo voters as guaranteed by the Fourteenth Amendment to the United States

                                          5   Constitution and the Voting Rights Act.           Plaintiffs request that this Court enter a

                                          6   Temporary Restraining Order and Preliminary Injunction enjoining all Defendants from

                                          7   rejecting ballots of voters in Navajo, Apache, and Coconino Counties who are otherwise

                                          8   qualified to vote in order to allow Navajo voters an opportunity to cure deficiencies in the

                                          9   early ballots cast in accordance with the rights of other Arizona voters. Plaintiffs are

                                         10 substantially likely to succeed on the merits of all their claims. Without injunctive relief,
                                         11 which is in the public interest and which does not disfavor the government Defendants,
                                         12 Plaintiffs and their members will be irreparably harmed. Plaintiffs request a hearing to
                                         13 address these issues and request that this Court issue an Order to Show Cause as to why the
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 requested relief should not be granted. In support thereof, Plaintiffs state as follows:
             FOURTH FLOOR




                                         15           1.    On November 20, 2018, Plaintiffs filed their Verified Complaint for
SACKS TIERNEY




                                         16 Injunctive and Declaratory Relief, alleging that individual Tribal Member Plaintiffs are
                                         17 entitled to relief from this Court for violations of their rights, and Plaintiff Navajo Nation is
                                         18 entitled to relief on behalf of its members and constituents – under the First and Fourteenth
                                         19 Amendments to the United States Constitution, and pursuant to 42 U.S.C. § 1983, and 52
                                         20 U.S.C. § 10301.
                                         21           2.    Plaintiffs seek a temporary restraining order and preliminary injunction
                                         22 enjoining Defendants, their officers, employees, and agents; all persons acting in concert or
                                         23 participation with Defendants, or under Defendants’ supervision, direction or control; and
                                         24 all other persons within the scope of Federal Rule of Civil Procedure 65, from enforcing
                                         25 Arizona Revised Statutes §16-642, §16-645, §16-646. Plaintiffs further request that the
                                         26 Court toll the deadline for certifying the election results under Arizona Revised Statutes
                                         27 §16-648 and §16-650, until this matter can be heard, in order to ensure that all unsigned
                                         28 and mismatched early ballot voters are given an opportunity to correct the ballot

                                                                                            2
                                              2268952.v1
                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 3 of 6



                                          1   discrepancies and their ballots are included in the submitted results. If any Defendants
                                          2   have already certified election results, Plaintiffs request that the Court direct these
                                          3   Defendants to allow Navajo voters an opportunity to cure the deficiencies and to certify and
                                          4   file corrected returns.

                                          5           3.    Federal Rule of Civil Procedure 65 provides for the issuance of a temporary

                                          6   restraining order and preliminary injunction under circumstances such as those that exist in

                                          7   the present case.

                                          8           4.    In support of this motion, Plaintiffs submit a Memorandum of Law

                                          9   addressing all necessary elements for the entry of a preliminary injunction.

                                         10           5.    Plaintiffs request that the Court expeditiously rule on this motion to ensure

                                         11 that no voters are unfairly and arbitrarily disenfranchised.
                                         12           6.    On November 9, 2018, the parties in Maricopa County Republican Party v.

                                         13 Reagan reached a settlement in state court allowing additional time for all voters in
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 Arizona’s fifteen counties to cure signature match issues on early ballots. The Navajo
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 Nation subsequently learned that the ability to cure signature match issues in Navajo,
             FOURTH FLOOR
SACKS TIERNEY




                                         16 Apache, and Coconino County did not apply to early voters who failed to sign the ballot
                                         17 affidavit, resulting in early ballots being rejected. Further, Apache County was closed
                                         18 during the cure period, effectively denying Apache County voters with mismatched
                                         19 signatures the opportunity to cure ballots.
                                         20           7.    As set forth in the contemporaneously-filed Complaint and Memorandum of

                                         21 Points and Authorities, the acts and omissions of Defendants have already denied or
                                         22 impaired Navajo Nation’s members’ right to vote in violation of federal and Arizona state
                                         23 law, and threaten to disenfranchise hundreds of members of the Navajo Nation who
                                         24 exercised their fundamental right to vote only to have their votes not counted.
                                         25           Specifically, Defendants (i) refused the Navajo Nation’s request to establish early

                                         26 voting sites on the Navajo Reservation (“Reservation”); (ii) failed to provide translators at
                                         27 early voting sites on the Reservation who are proficient in the Navajo language; and
                                         28 (iii) refused to count the ballots cast by Navajo Nation Tribal Members for the 2018

                                                                                            3
                                              2268952.v1
                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 4 of 6



                                          1   election because they failed to sign their envelopes or were disqualified due to signature
                                          2   mismatch. Other early ballot deficiencies were authorized to be corrected by November 14,
                                          3   2018. The Defendants’ aforementioned acts deprived the Plaintiffs of their rights under the
                                          4   Fourteenth Amendment to the United States Constitution, the Arizona Constitution, and

                                          5   Section 2 of the Voting Rights Act, 52 U.S.C. § 10301. Additionally, the Defendants’ acts

                                          6   violated the Plaintiffs’ First Amendment rights because the Plaintiffs’ political speech and

                                          7   expression, their votes, were not counted.

                                          8           8.    Because the Election is over and ballots are now being counted, relief can

                                          9   only be had by this Court. Unless this Court immediately issues an Order demanding that

                                         10 the Navajo Nation members be provided an opportunity to cure ballot deficiencies and that
                                         11 Trial Members’ ballots be counted, the unlawful practices by Defendants will continue to
                                         12 occur, permanently depriving Plaintiffs and other lawful voters of their right to vote in the
                                         13 November 6, 2018 election. Such deprivation necessarily is an irreparable injury.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14           9.    The balance of hardships, and the impact on the public interest, weigh

                                         15 strongly in favor of granting emergency relief.
             FOURTH FLOOR
SACKS TIERNEY




                                         16           10.   Absent emergency relief, the Navajo Nation members face the irreparable

                                         17 loss of their votes being counted in the November 6, 2018 election.             No other legal

                                         18 remedies are available.
                                         19           WHEREFORE, for the foregoing reasons, and for those set forth in Plaintiffs’

                                         20 supporting memorandum of law,
                                         21       A.     Plaintiffs respectfully move that the Court enter a temporary restraining order

                                         22 and preliminary injunction enjoining Defendants and their officers, employees, agents, and
                                         23 all persons acting in active concert or participation with Defendants, or under Defendants’
                                         24 supervision, direction, or control; and all other persons within the scope of Federal Rule of
                                         25 Civil Procedure 65, from rejecting early ballots on the basis of signature mismatch or blank
                                         26 affidavits.
                                         27        B.       Plaintiffs further request that Navajo voters in Apache, Coconino, and Navajo

                                         28 Counties be given an effective opportunity to cure their ballot deficiencies.

                                                                                           4
                                              2268952.v1
                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 5 of 6



                                          1           C.    Plaintiffs further request that the Court toll the deadline for certifying the
                                          2   local and county elections in Apache, Coconino, and Navajo Counties as well as the state
                                          3   elections until this matter can be heard, in order to ensure that all ballots are counted and
                                          4   included in the official election results. If any Defendants have already certified election

                                          5   results, Plaintiffs respectfully request that this Court order such Defendants to allow Navajo

                                          6   voters an opportunity to cure the ballot deficiencies and to certify and file corrected returns

                                          7   after the opportunity to cure has passed.

                                          8           D.    Plaintiffs request any further relief that the Court deems just and proper.

                                          9           E.    Plaintiff further moves for a waiver of security required under Fed. R. Civ. P.

                                         10 65(c), or for a nominal security, because Defendants will suffer no significant harm by
                                         11 being ordered to count the votes cast by Navajo Nation members.
                                         12           The undersigned counsel for Plaintiff has provided notice of this Motion to

                                         13 Defendants by sending email copies to each of the Defendants at publicly-available email
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 addresses and to the attorneys representing each of the defendant counties and to the
                                         15 Attorney General.
             FOURTH FLOOR
SACKS TIERNEY




                                                  DATED this 20th day of November, 2018.
                                         16
                                                                              SACKS TIERNEY P.A.
                                         17
                                         18                                            By: s/ Patty A. Ferguson-Bohnee
                                         19                                               Patty A. Ferguson-Bohnee
                                                                                          Judith M. Dworkin
                                         20                                               Joe Keene
                                         21                                                and
                                         22                                                Ethel B. Branch
                                                                                           Paul Spruhan
                                         23                                                NAVAJO NATION DEPARTMENT OF JUSTICE
                                         24                                                Attorneys for the Navajo Nation

                                         25
                                         26
                                         27
                                         28

                                                                                            5
                                              2268952.v1
                                                    Case 3:18-cv-08329-DWL Document 2 Filed 11/20/18 Page 6 of 6



                                          1                              CERTIFICATE OF SERVICE
                                          2
                                                      I hereby certify that on November 20, 2018, I electronically transmitted the
                                          3
                                              foregoing EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
                                          4
                                              AND MOTION TO SET HEARING ON PRELIMINARY INJUNCTION to the
                                          5
                                              Clerk’s Office using the CM/ECF System for filing.
                                          6
                                          7
                                          8
                                          9
                                         10 s/ Rebecca C. Urias
                                         11
                                         12
                                         13
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                              2268952.v1
